EXHIBIT 21.1 SUBSIDIARIES OF THE REGISTRANT NAME OF CORPORATION Jurisdiction of incorporation or organization % of Voting Securities Held at December 31, 2010(a) Kronos Canada, Inc. Canada Kronos International, Inc. Delaware Kronos Titan GmbH Germany Société Industrielle du Titane, S.A. France 99 Kronos Limited United Kingdom Kronos Denmark ApS Denmark Kronos Europe S.A./N.V. Belgium Kronos B.V. Holland Kronos Norge A/S Norway Kronos Titan A/S Norway Titania A/S Norway The Jossingfjord ManufacturingCompany A/S Norway Kronos Louisiana, Inc. Delaware Kronos (US), Inc. Delaware Louisiana Pigment Company, L.P. Delaware 50 (a)Held by the Registrant or the indicated subsidiary of the Registrant
